TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00613-CR



                                  Julius Wilson Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 63579, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Julius Wilson Jr. has filed a pro se notice of appeal from his conviction

for the offense of murder. The district court has certified that this is a plea-bargain case, the

defendant has no right of appeal, and the defendant has waived the right of appeal. See Tex. R. App.

P. 25.2(a)(2), (d). Accordingly, we dismiss the appeal.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed

Filed: October 14, 2010

Do Not Publish